DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on February 22nd, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on February 22nd, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the rejections of claims 21-22 under 35 U.S.C. § 112 as being indefinite have been fully considered and are mood. The Examiner initiated telephone interview with Applicant’s Attorney to discuss about prior art Ching et al. (Pub. No.: US 2017/0141215 A1) and request the Applicant’s Attorney to amend claims 21-22 for placing the application in condition for allowance. Applicant’s Attorney agreed to amend claims 21-22 as following.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Stephen A. Cortiaus (Reg. No. 74,750) on March 10th, 2021. 
The application has been amended as follows: 
In the claim: 
21.	(Currently amended) A method comprising:	forming a fin protruding above and from between neighboring portions of an isolation region;	forming a gate stack on [[a]] the fin;	depositing a first gate spacer along a side of the gate stack;	depositing a second gate spacer along a side of the first gate spacer;	forming a source/drain region in the fin adjacent the second gate spacer;	depositing a dielectric layer over the source/drain region and the gate stack;	removing a portion of the dielectric layer over the gate stack with a planarization process, remaining portions of the dielectric layer and the gate stack being coplanar; and	removing at least a portion of the second gate spacer to form a void, the dielectric layer and the first gate spacer remaining after the removing the at least the portion of the second gate spacer, the void having a vertical portion disposed between the first gate spacer and the dielectric layer and having a horizontal portion disposed between the source/drain region and the isolation region.
22.	(Currently amended) The method of claim 21 further comprising:	forming a source/drain contact through the dielectric layer to couple the source/drain region, the vertical portion of the void physically disposed between the source/drain contact and the gate stack.
Allowable Subject Matter
Claims 1-18 and 21-22 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: removing at least a portion of the second gate spacer to form a void between the first gate spacer and the CESL; and forming a source/drain contact through the CESL to couple the source/drain region, the void physically separating the source/drain contact from the gate stack as recited in claim 1; removing portions of the second gate spacer layer to form a first void and a second void, the first void separating the first source/drain region from the first gate spacer layer, the second void separating the second source/drain region from the second gate spacer layer as recited in 14; and removing at least a portion of the second gate spacer to form a void, the dielectric layer and the first gate spacer remaining after the removing the at least the portion of the second gate spacer, the void having a vertical portion disposed between the first gate spacer and the dielectric layer and having a horizontal portion disposed between the source/drain region and the isolation region as recited in claim 21. Claims 2-13, 15-17, and 22 depend on claim 1, 14 and 21, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818